JUDGMENT
This cause having been commenced at the instance of the United States against the above-named Respondent for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for Public Uses: And the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance (No. 20-1900), to regulate the acquisition of land by the Government for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of the parties hereto; did satisfactorily adjust the acceptances and tenders of said parties and did, on the 14th day of October, 1904, A.D., report to this Court which said report is now on file recommending the Government be declared the proprietor of said lands and premises *111upon payment of the sum of Seven Hundred Dollars ($700), and costs.
IT IS NOW THEREFORE Ordered and adjudged as follows:—
1. That the Government of the United States of America shall pay to the Respondent Fano, the sum of Seven Hundred Dollars and shall pay the costs of Attorney, Registrar and High Court costs amounting to Sixty-three Dollars and Fifty Cents in consideration of the release of all claims and demands of the said Respondent to said lands and premises.
2. That in consideration of the payment of the sum of Seven Hundred and Sixty-three Dollars and Fifty Cents ($763.50), as aforesaid, the Government of the United States of America, be, and the same is hereby declared the proprietor of ALL that piece or parcel of land situate at the entrance of Pago-Pago Harbor and called or known as part of Matatia and Blunt’s Point, containing an area of three and four-tenths (3.4), acres (be the same a little more or less), adjoining the section of land acquired by said Government from Tugaolelagi, Tafao and Faoato by deed dated the 25th day of November, 1904. Starting at the apex of Blunt’s Point aforesaid situate South 56°45' East from the light on Breaker’s Point and following along the Southern boundary of said land acquired from Tugaolelagi, Tafao, and Faoato, up the steep incline to a peg on the narrow ridge bearing North 70°3O' East distance 311 feet; thence bearing West along the top of the ridge and said boundary of land acquired from Tugaolelagi, Tafao and Faoato distance 400 feet to a peg with a copper nail driven into it; thence bearing South distance 114 feet to a monument marked ; thence bearing South 45 °0' East distance 334 feet, crossing the main road from Fagaalu to Pago-Pago, and reaching to a monument marked g.'l. to seaward of said road, and thence following the bearing last named to high water mark; thence following high *112water mark in a Northeasterly direction to the point of commencement, as all the said boundaries are more particularly delineated and drawn on the plat attached hereto and marked “A”.
3. The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of the said Government according to said order and judgment.
Given under my hand and seal of the Court on this 25th day of November, 1904, A.D.